Citation Nr: 1707343	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  07-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for hypertension, including due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This appeal comes to the Board of Veterans' Appeals from July 2006 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona, and Boise, Idaho, respectively. 

In July 2014 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the claims file.

The Board remanded the matter in July 2015 for VA medical opinions and again in June 2016 to obtain adequate medical opinions.  The matter has been returned for appellate consideration and the Board finds that the medical opinions obtained in August 2016 substantially comply with the Board's remands and no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran's right ear hearing loss manifested many years following service and is otherwise not related to service.

2. The Veteran's hypertension manifested many years following service and is otherwise not related to service, including exposure to herbicide agents.  



CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established by presumption pursuant to 38 C.F.R. 
§ 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, hearing loss and hypertension are included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including hearing loss and hypertension, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions.  38 C.F.R. § 3.309(e).  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Right Ear Hearing Loss Analysis

The Veteran contends that his right ear hearing loss is due to service.  Specifically, during the July 2014 Board hearing, the Veteran argued that he was exposed to loud noises while working around the rock quarries in Vietnam and this noise exposure caused him to experience hearing loss in service.  Relevantly, the Veteran has been service-connected for left ear hearing loss and tinnitus.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO).  To facilitate the data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO standards.

The Board finds that the Veteran is not entitled to presumptive service connection for his right ear hearing loss.  The Veteran's service treatment records, which appear to be complete, do not show complaints of or treatment for hearing loss.  The Veteran's July 1967 pre-induction audiology evaluation showed the following pure tone thresholds for his right ear, in decibels and following conversion to ISO standards: 15 (500 Hz); 10 (1000 Hz); 10 (2000 Hz); N/A (3000 Hz); and 25 (4000 Hz).  His October 1969 separation audiology evaluation showed the following pure tone thresholds, in decibels, for his right ear: 0 (500 Hz); 0 (1000 Hz); 0 (2000 Hz); N/A (3000 Hz); and 10 (4000 Hz).  On his separation report of medical history, the Veteran indicated that he did not experience hearing loss.  Thus, the Veteran had normal hearing at separation and did not experience significant changes in hearing acuity during service.  

Moreover, the evidence does not show that the Veteran's hearing loss began within one year after service.  His post-service VA medical records show that he sought treatment for his hearing loss in 2005.  During a December 2005 VA examination, the Veteran reported that his hearing loss gradually began approximately ten years prior to the examination.  While the Veteran claims that his hearing loss began in service, this statement is inconsistent with the contemporaneous service treatment records, including his report of medical history and separation audiological evaluation, and his own statements during the December 2005 VA examination.  

In light of the medical and lay evidence, the Board finds that symptoms of right ear hearing loss were not chronic in service or continuous after service separation, and his right ear hearing loss did not manifest to a compensable degree within one year of service separation.  Thus, the Board finds that the Veteran is not entitled to presumptive service connection.

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The Board finds, however, that the Veteran's right ear hearing loss does not warrant direct service connection because the evidence does not demonstrate that it is related to service.  In making this determination, the Board relied heavily on the Veteran's service treatment records that did not show hearing loss in service and VA medical opinions from December 2005, November 2010, December 2015, and July 2016.  Each medical examiner concluded that the Veteran's right ear hearing loss was not related to service because the Veteran's right ear hearing was normal at separation and there was no significant change in right ear hearing acuity during service.  This is a completely different factual scenario than the left ear - which has been granted based on shifts in left ear hearing acuity during service.

The Board considered the Veteran's contentions that his hearing loss is related to service.  Although the Veteran is competent to report his in-service noise exposure as well as observable symptoms of hearing loss, as a layperson, he is not competent to report that his current hearing loss was caused by in-service noise exposure.   See Layno, 6 Vet. App. 465, 470.  That issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau, 492 F.3d 1372, 1377.  This is particularly true in light of the extensive period of time between the Veteran's in-service noise exposure and manifestation of his right ear hearing loss disability.  Thus, the Veteran's statement that his right ear hearing loss stems from service is not competent evidence.

In consideration of the evidence, including the Veteran's service records, post-service medical history, and the Veteran's statements, as well as the VA medical opinions, the Board finds that his right ear hearing loss is not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection for right ear hearing loss is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Service Connection for Hypertension Analysis

The Veteran contends that his hypertension is related to service, including due to herbicide agents exposure during his service in Vietnam. For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

The Board finds that the Veteran is not entitled to presumptive service connection for his hypertension.  The Veteran's service records, which appear to be complete, do not show any complaints of or treatment for high blood pressure in service, and the Veteran does not allege otherwise.  At separation, his blood pressure was 124/82 (systolic/diastolic) and treatment for or complaints of hypertension were not noted.  The Veteran also denied high or low blood pressure in his separation report of medical history. 

The Board further finds that the Veteran's hypertension did not manifest within one year of separation from service and his symptoms of hypertension were not continuous since service separation.  The Veteran's VA medical records are associated with the file and do not show symptoms of hypertension, such as elevated blood pressure, until 2004.  Additionally, during the July 2014 Board hearing, the Veteran testified that he began taking medication for hypertension at least five years prior to the hearing.  While he was unsure when he began taking medication, he did not assert that he had symptoms in or shortly after service.  Because the evidence shows that the Veteran did not experience symptoms of hypertension until 2004, at earliest, the Veteran is not entitled to presumptive service connection for hypertension.  

The Board also considered whether the Veteran was entitled to presumptive service connection due to exposure to herbicide agents in service.  Although the Veteran served in the Republic of Vietnam during the presumptive time period, hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e).  Thus, the Veteran is not entitled to presumptive service connection for hypertension based on herbicide agent exposure.  

Although hypertension is not on the list of presumptive conditions due to Agent Orange exposure, as discussed in the Board's 2015 Remand, some studies have suggested such a relationship is possible.  Therefore, a medical opinion was obtained in July 2016 to assist in determining whether the Veteran's hypertension was caused by exposure to herbicide agents.  A VA physician concluded that it is unlikely that the Veteran's hypertension was caused by exposure to herbicide agents.  He stated that the most recent scientific literature on the relationship between herbicide agents and hypertension was limited, and much of the cited research was retrospective, epidemiologic, sometimes based on self-report, and poorly-controlled.  The examiner noted that hypertension is extremely common in the U.S. population and manifests in more than 60 percent of males over age 60, and opined that the Veteran's hypertension is likely part of this pattern rather than due to exposure to herbicide agents.  There is no medical opinion to the contrary.

The Board further finds that the Veteran's currently-diagnosed hypertension is not otherwise directly related to service.  The Veteran's service records do not show that he had symptoms of or treatment for hypertension in service.  At service separation, the Veteran denied high blood pressure and his blood pressure reading was normal.  The Veteran's VA medical records also do not indicate that the Veteran's hypertension is related to service.  

In consideration of the totality of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in November 2005 and July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA medical records, lay statements, and service treatment records.  The RO attempted to obtain the Veteran's Social Security Administration (SSA) records, and formally determined they were unavailable for review.  The Veteran was also afforded several VA medical opinions to assist in determining the etiology of his hypertension and right ear hearing loss.  The opinions, as a whole, are adequate because they were issued by appropriate medical professionals, included rationales, and were based on an accurate review of the Veteran's record, history, and symptomatology. 

The Board notes that the 2016 VA examiner did not review the Veteran's service treatment records when rendering an opinion as to hypertension.  The opinion, however, is adequate and substantially complies with the Board's June 2016 remand because the examiner competently addressed the scientific studies and lack of a nexus between exposure to herbicide agents and hypertension and provided an alternative etiology for the Veteran's disorder.  The Veteran's service treatment records did not provide any favorable information that would have prompted the examiner to conclude otherwise.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, not strict, compliance with the terms of a remand request, is required).

Additionally the Veteran provided testimony at a Board hearing in July 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the November 2016 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for hypertension is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


